Tannenwald, J., concurring: I agree with the result reached by the majority, but I would not want to leave the impression that the nonapplicability of the Danielson rule should be limited to consolidated cases. We have already indicated our dissatisfaction with such a narrow approach (see J. Leonard Schmitz, 51 T.C. 306, 318 (1968), affirmed sub nom. Throndson v. Commissioner, 457 F.2d 1022 (C.A. 9, 1972)), and I do not believe the Third Circuit should or would confine any exception to Danielson to the consolidated case situation. The fa,ct of the matter is that, in Danielson, the respondent hah clearly indicated that he would apply the Court’s decision to both parties to the transaction, whichever way it went and even though only one party was actually before the Court. See 378 F.2d at 773 fn. 3. To me, the application of Danielson turns upon whether or not the respondent seeks to invoke the rule of that case in the Third Circuit as to both parties. If he does, the rule applies. If he does not, the rule is inapplicable. Here, respondent adopted the latter alternative. Featherston, J., agrees with this concurring opinion.